Title: To Thomas Jefferson from John Langdon, 12 December 1806
From: Langdon, John
To: Jefferson, Thomas


                        
                            Dear Sr.
                            Portsmouth Decmb. 12th. 1806
                        
                        I did myself the hono’r of writing you a few months since, in which I informed you, that altho’, I had no
                            direct communications for some time past, yet I had not forgot you, for a single day; you have constantly my best prayers
                            and wishes.
                        I have just seen your Message to Congress; I congratulate you Sr. and my Country, on the general prosperity
                            of our affairs, the happy condition of our Finances, and the tolerable prospect of the continuance of the great Blessing of
                            peace.—Seeing the prosperity of the Country exceeding our most sanguine, expectations; It is truely wonderful, that any
                            man or men (of any consideration) should be found base enough to endeavour to disturb our peace and harmony; this appears
                            to me a great degree of Insanity as well as Villany.   I hope our differences with great Britain will be soon amicably
                            settled; should this fail, I trust that decided Measures will be taken with that Nation, as I consider them the contrivers
                            and abettors of all the mischiefs, that are ploted, against The United States.   I stop, here, as your time is (I am sure)
                            too much Occupied with more important objects, than to attend to my trifleing Politics.
                        I pray your  Sr. to accept the Homage of my highest respect and Confidence—
                        
                            John Langdon
                     
                        
                    